DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 		Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising: … wherein the input sensor further comprises a dummy pattern that is insulated from the plurality of first sensing electrodes and the plurality of second sensing electrodes, the plurality of first sensing areas and the plurality of second sensing areas are arranged in a p x q matrix, where each of p and q is a natural number of 5 or more, and the dummy pattern is disposed at a center of an area defined by a (k, i) sensing area, a (k+1, i) sensing area, a (k, i+1) sensing area, and a (k+1, i+1) sensing area of the sensing areas arranged in the p x q matrix, where k is a natural number of q or less, and i is a natural number of q or less’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2-3, 13, and 17-18 is/are deemed in condition for A display device comprising: … wherein: 12Application No.: 16/504,341 Reply dated March 18, 2021 Response to Office Action of February 1, 2021 at least a portion of the sensing area is divided into a plurality of first sensing areas and a plurality of second sensing areas, which are alternately disposed in the first direction and the second direction, the plurality of first sensing areas and the plurality of second sensing areas have the same surface area, each of the plurality of first sensing areas and the plurality of second sensing areas comprises a corresponding crossing area of crossing areas between the plurality of first sensing electrodes and the plurality of second sensing electrodes, the plurality of openings of each of the plurality of first sensing areas have a first arrangement, the plurality of openings of each of the plurality of second sensing areas have a second arrangement different from the first arrangement, each of the plurality of first sensing electrodes comprises first sensing parts arranqed in the second direction and first connection parts disposed between adjacent sensing parts of the first sensing parts, each of the plurality of second sensing electrodes comprises second sensing parts arranged in the first direction and second connection parts disposed between adjacent sensing parts of the second sensing parts, one of the first connection parts and the second connection parts is disposed on a layer different from those of the first sensing parts and the second sensing parts, and the other is disposed on the same layer as the first sensing parts and the second sensing parts, and each of the plurality of first sensing areas comprises: a corresponding first connection part of the first connection parts: a half of a first sensing part disposed on one side of the corresponding first connection part of the first sensing part in the second direction and a half of a first 13Application No.: 16/504,341 Reply dated March 18, 2021 Response to Office Action of February 1, 2021 sensing part disposed on the other side of the corresponding first connection part in the second direction, a corresponding second connection part of the second connection part, and a half of a second sensing part disposed on one side of the corresponding second connection part in the first direction and a half of a second sensing part disposed on the other side of the corresponding second connection part in the first direction’ in combination with the remaining claimed limitations. As such independent apparatus claim 16 is deemed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TONY O DAVIS/Primary Examiner, Art Unit 2693